UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2239


GINA M. FLORES-CLARIDY, on behalf of C.M.B.,

                  Plaintiff - Appellant,

             v.

COMMISSIONER OF SOCIAL SECURITY,

                  Defendant - Appellee.


Appeal from the United States           District Court for Eastern
District of Virginia, at Norfolk.       Rebecca Beach Smith, District
Judge. (2:07-cv-00278-RBS-JEB)


Submitted:    January 15, 2009               Decided: January 21, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gina M. Flores-Claridy, Appellant Pro Se.    Lawrence Richard
Leonard, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gina    M.    Flores-Claridy         appeals    the    district      court’s

order granting summary judgment to the Commissioner of Social

Security     upon    the     determination         that     substantial         evidence

supported     the       denial    of      Flores-Claridy’s         application         for

insurance benefits on behalf of her son.                         The district court

referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B)(2006).            The   magistrate        judge     recommended     that

relief be denied and advised Flores-Claridy that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite    this     warning,      Flores-Claridy         failed    to     specifically

object to the magistrate judge’s recommendation.

            The     timely       filing     of    specific        objections      to     a

magistrate      judge’s     recommendation         is     necessary       to    preserve

appellate review of the substance of that recommendation when

the    parties      have     been      warned      of      the     consequences         of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.   1985);     see    also    Thomas     v.    Arn,     474    U.S.    140    (1985).

Flores-Claridy has waived appellate review by failing to timely

file   specific         objections        after    receiving        proper       notice.

Accordingly, we affirm the judgment of the district court.                              We

dispense     with    oral       argument     because       the    facts    and    legal



                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                       AFFIRMED




                                3